DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 9-11, 13 and 17; and canceled claims 3, 4, 15 and 19 in the amendment filed on 3/8/2022. Claims 1, 2, 5-14, 16-18 and 20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 3/8/2022 with respect to the claims 1, 2, 5-14, 16-18 and 20 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 5-14, 16-18 and 20 are allowed. (Renumber as 1-16).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
execute an extract, transform, and load process on input data received from a plurality of data sources;
detect a missing data element in the input data received from the plurality of data sources;
generate a prediction model with respect to the missing data element, wherein generating the prediction model comprises determining one or more components of the prediction model, including generating one or more of a predicted value or transformation logic capable of deriving a missing value, by:
	executing a first machine learning algorithm to analyze stored historical information associated with the missing data element,
	executing a second machine learning algorithm to classify available information from the input data received from the plurality of data sources, and
	executing a third machine learning algorithm to correlate relationships between the missing data element and the available information from the input data received from the plurality of data sources,
based on generating the prediction model, determine a confidence level of the prediction model by comparing outputs of the first machine learning algorithm, second machine learning algorithm, and the third machine learning algorithm, wherein the confidence level indicates a level of accuracy of the prediction model;
determine whether the confidence level is at or above a predetermined threshold;
in response to determining that the confidence level is at or above the predetermined threshold, generate executable transformation code implementing the prediction model;
monitor transformation code implementations; and
execute a fourth machine learning algorithm to adjust the prediction model based on the transformation code implementations”, as recited in the independent claims 1, 13 and 17.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/16/2022